DETAILED ACTION
Claim Rejections – 35 USC § 102
 1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim(s) 1 – 5, 7 – 12 and 14 – 18 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hashimoto et al (U.S. Patent Application Publication No. 2016/0049622 A1).
With regard to Claim 1, Hashimoto et al disclose a battery packaging material comprising a barrier layer between a base material layer and heat sealable resin layer, obtained by laminating (laminate; paragraph 0039); the barrier layer comprises an acid resistant film comprising equal amounts of chromic acid compound and phosphorous compound, because the ranges of amount are identical (paragraph 0104); the chromic acid compound is chromium fluoride (paragraph 0100) and the phosphorous compound is phosphoric acid (paragraph 0104); the acid resistant film is therefore almost identical, in terms of amounts of chromium fluoride and phosphoric acid, to the acid resistant film of Example 1 of the instant specification; the claimed ratio of peak intensity would therefore be obtained. Alternatively, it would have been obvious for one of ordinary skill in the art to provide for equal amounts of chromic acid compound and phosphorous compound, because the ranges of amount are identical.
With regard to Claim 2, the acid resistant film is on a surface of the barrier layer facing the heat sealable resin layer (paragraph 0100).

With regard to Claim 4, a resin constituting the adhesive layer is ‘described above’ (paragraph 0107) that is an ethylene – based elastomer (paragraph 0079).
With regard to Claims 5 and 7, the adhesive layer contains an acid – modified polyolefin because the adhesive layer is bonded to resin beads (paragraph 0083) comprising a carboxyl group (paragraph 0085).
With regard to Claims 8 and 10, alternatively, the adhesive layer is a cured product of a compound having an epoxy group (paragraph 0059).
With regard to Claim 9,  a curing agent comprising an oxygen atom is disclosed (curable epoxy resin includes combination of an epoxy resin and acid anhydride; paragraph 0059).
With regard to Claim 11, the barrier layer is composed of  aluminum (paragraph 0098).
With regard to Claim 12, the heat sealable layer comprises polyolefin (paragraph 0111).
With regard to Claim 14, a battery, therefore a battery element, is packaged in the packaging material, comprising a positive electrode, negative electrode and electrolyte (paragraph 0170).
With regard to Claims 16 – 17, the thickness of the base material layer is  15 to 30 m (paragraph 0052).
With regard to Claims 15 and 18, the base material layer comprises polyester (paragraph 0044). 




Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.       Claim  6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hashimoto et al (U.S. Patent Application Publication No. 2016/0049622 A1) in view of Hata (U.S. Patent Application Publication No. 2009/0130407 A1)
Hashimoto et al disclose a packaging material as discussed above. Hashimoto et al fail to disclose an infrared peak derived from maleic anhydride. 
Hata teaches a packaging for a battery (paragraph 0001) comprising an adhesive comprising maleic anhydride (paragraph 0044) for packaging a battery that requires a high volume density energy (paragraph 0046).
It therefore would have been obvious for one of ordinary skill in the art to provide maleic anhydride, therefore disclosing an infrared peak derived from maleic anhydride, in order to package a battery that requires a high volume density energy as taught by Hata
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782